UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JOSEPH MOUTCHE,                           
                            Petitioner,
                  v.                               No. 03-1324
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                          
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A79-494-346)

                       Submitted: October 9, 2003

                       Decided: October 23, 2003

      Before LUTTIG, KING, and DUNCAN, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rock-
ville, Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, David V. Bernal, Assistant Director, Jennifer Paisner, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       MOUTCHE v. ASHCROFT
                             OPINION

PER CURIAM

   Joseph Moutche petitions for review of an order of the Board of
Immigration Appeals ("Board") finding that he failed to establish
exceptional circumstances warranting the immigration judge to
reopen the removal proceedings. Moutche contends that 1) the
Board’s determination that he did not establish "exceptional circum-
stances" justifying reopening of his removal hearing was an abuse of
discretion; and 2) that the ineffective assistance of counsel rendered
by his prior attorney constituted exceptional circumstances. Finding
no reversible error, we deny the petition for review.

   This Court’s review of the Board’s denial of a motion to reopen is
extremely deferential, and the decision will not be reversed absent
abuse of discretion. Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).
Motions to reopen are disfavored. INS v. Doherty, 502 U.S. 314, 323
(1992); 8 C.F.R. § 1003.2(c) (2003). We find the Board did not abuse
its discretion in finding that Moutche failed to establish exceptional
circumstances warranting granting a motion to reopen. See 8 U.S.C.
§ 1229a(b)(5)(C)(i), (e)(1) (2000). Moutche contends for the first time
on appeal that ineffective assistance of counsel was the exceptional
circumstance warranting reopening of the removal proceedings.
Because Moutche failed to make a claim of ineffective assistance of
counsel to the Board, this Court cannot consider the claim. Stewart,
181 F.3d at 595. Accordingly, we deny the petition for review. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                 PETITION DENIED